DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kim-Katayama-Kurokawa fails to disclose “the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication, and the extracted second unique data includes a plurality of unique data different from each other that is respectively stored by each of the plurality of second control devices at the time of previous data communication.” Under further review, Examiner respectfully disagree. Kim teaches “determine approval of data communication of the first control device when the extracted first unique data is consistent with the extracted second unique data”. Kim discloses “receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key 
Kurokawa discloses what Kim lacks. Kurokawa teaches “the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication, and the extracted second unique data includes a plurality of unique data different from each other that is respectively stored by each of the plurality of second control devices at the time of previous data communication”. Kurokawa discloses “when processor 102 of controller 10 processes the data first collecting function 101A, a communication recording list 36a containing a plurality of pieces of first time-appended data 150c is generated [0097]. First communication recording list 36a includes a serial number field 360, a time field 361, a transmission source address field 362, a reception source address field 363, a protocol field 364, a port field 365, and a data content field 366 [0099]. Second communication recording list 36b contains a plurality of pieces of second time-appended data 160c thus stored in storage 108 [0098]. Second communication recording list 36b illustrated in FIG. 7 has basically the same fields as in first communication recording list 36a described earlier. First communication recording list 36a and second communication recording list 36b are, however, different in that second communication recording list 36b contains a data type field 367 in place of reception source address field 363 of first communication recording list 36a. [0108]. Figs. 5, 6, and 7, showing display information that was received and stored.” Kurokawa discloses extracting first unique data includes a plurality of data different from each other, obtaining from each control devices at a time of previous communication. Extracting second unique data includes a plurality of data different from each other, contained in controls devise at a time of previous communication.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 13, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347 hereinafter as Kim) in view of Katayama et al. (US 20170182902 hereinafter as Katayama) and in further view of Kurokawa (US 20210072730).
Re. claim 1, Kim teaches a personal information protection device for vehicles, comprising: a communication unit connected to control devices of a vehicle for communication (Kim teaches an interface connecting with communication controller, wherein the interface uses a controller area network (CAN) communication in the EV [0026] Figs. 1 & 4 # 40 and 50); and a controller configured to determine whether to approve data communication of a control device that is configured to perform data communication with an outside device (Kim teaches receiving a start signal for charging the EV from an external charger or the communication controller [0022]. the communication controller 10 may transmit an authentication request signal to the charging controller 20 (S22) [0108]. the charging controller 20 may determine whether the authentication succeeds or not by comparing the second key information with first key information (S23) [0109]), wherein the controller is further configured to: extract, from a first control device, first unique data stored when previous last data communication (Kim teaches the communication controller 10 may extract the second key information from a storage part, etc. (S64) [0142]. Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data), wherein the communication controller receives an authentication request from outside of the EV, and transmits the authentication request to a charging authentication apparatus installed in the EV [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027] (if the control is performing the action It is present for the vehicle)), extract second unique data stored when previous last data communication is performed by the first control device from each of a plurality of second control device other than the first control device (Kim teaches receiving second key information from a communication controller installed in the EV. Receiving third key information from the charging authentication apparatus (Second control device). Authenticating the third key information based on the second key information [0019]. The third key information may include key information identical to an identifier or a random number stored in at least one of a controller of the EV [0020]), determine approval of data communication of the first control device when the extracted first unique data is consistent with the extracted second unique data (Kim teaches receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information. Proceeding with a charging process when the authentication succeeds [0019]).
Although Kim discloses first and second data at start time, Kim does not explicitly disclose but Katayama discloses update the first unique data of the first control device on the basis of second unique (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]. When the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Katayama into the invention of Kim for the purpose of providing a sharing system with improved convenience and a charging start control (Katayama [0006]).
Although Kim-Katayama discloses extracting first unique data, second unique data and second control devices, Kim-Katayama do not explicitly discloses but Kurokawa discloses wherein: each of the plurality of second control devices manages unique data (Kurokawa teaches the control devices, however, may transmit and/or receive communication data through two or more distinct networks each having a control unit, in which case communication data, if collected from one field network alone (control devices is interpreted as plurality of second control devices [0004]), the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication (Kurokawa teaches when processor 102 of controller 10 processes the data first collecting function 101A, a communication recording list 36a containing a plurality of pieces of first time-appended data 150c is generated [0097]. First communication recording list 36a includes a serial number field 360, a time field 361, a transmission source address field 362, a reception source address field 363, a protocol field 364, a port field 365, and a data content field 366 [0099] Figs. 5, 6, and 7, that display information that was received and stored), and the extracted second unique data includes a plurality of (Kurokawa teaches Second communication recording list 36b contains a plurality of pieces of second time-appended data 160c thus stored in storage 108 [0098]. Second communication recording list 36b illustrated in FIG. 7 has basically the same fields as in first communication recording list 36a described earlier. First communication recording list 36a and second communication recording list 36b are, however, different in that second communication recording list 36b contains a data type field 367 in place of reception source address field 363 of first communication recording list 36a. [0108] Figs. 5, 6, and 7, that display information that was received and stored).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kurokawa into the invention of Kim-Katayama for the purpose of collection of data needed to identify factors to identify the error-causing factors (Kurokawa [0009).
Re. claim 7, Kim-Katayama-Kurokawa teaches the personal information protection device according to claim 1, wherein, when the controller extracts the second unique data, the controller is configured to identify a second control device which provides the first unique data upon extraction of the first unique data and extracts second unique data stored 65OPP-HK-2018-0014-US-00 (15438-757) when previous last data communication is performed from the identified second control device (Kim teaches transmitting third key information which is learned or stored beforehand to the charging controller installed in the EV, wherein the charging controller authenticates the third key information based on first key information which is learned or stored beforehand [0013]. it can be identified whether an in-vehicle controller originally belongs to an EV before a charging mechanism between the EV and an external charger is started [0029]).  
plurality of second control devices upon determination of approval of data communication of the first control device (Kim teaches receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027]).
Although Kim discloses first and second data at start time, Kim does not explicitly disclose but Katayama discloses  66OPP-HK-2018-0014-US-00 (15438-757)update the first unique data of the first control device on the basis of the acquired second unique data (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]. When the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Katayama into the invention of Kim for the purpose of providing a sharing system with improved convenience and a charging start control (Katayama [0006]).
Re. claim 13, Kim teaches a personal information protection method of a personal information protection device for vehicles including a communication unit connected to control devices of a vehicle (Kim teaches receiving a start signal for charging the EV from an external charger or the communication controller [0022]. the communication controller 10 may transmit an authentication request signal to the charging controller 20 (S22) [0108]. the charging controller 20 may determine whether the authentication succeeds or not by comparing the second key information with first key information (S23) [0109]); the controller extracting, from the first control device, first unique data stored when previous last data communication is performed from the first control device when the first control device is present (Kim teaches the communication controller 10 may extract the second key information from a storage part, etc. (S64) [0142]. Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data), wherein the communication controller receives an authentication request from outside of the EV, and transmits the authentication request to a charging authentication apparatus installed in the EV [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027] (if the control is performing the action It is present for the vehicle)); the controller extracting second unique data stored when previous last data communication is performed by the first control device from a plurality of second control devices other than the first control device (Kim teaches receiving second key information from a communication controller installed in the EV. Receiving third key information from the charging authentication apparatus (Second control device). Authenticating the third key information based on the second key information [0019]. The third key information may include key information identical to an identifier or a random number stored in at least one of a controller of the EV [0020]); the controller checking whether the extracted first unique data is consistent with the extracted second unique data (Kim teaches receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information. Proceeding with a charging process when the authentication succeeds [0019]); the controller determining approval of data communication of the first control device when the extracted first unique data is consistent with the extracted second unique data (Kim teaches receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information [0019]); the controller acquiring second unique data corresponding to a data communication start time from the plurality of second control devices upon determination of approval of data communication of the first control device (Kim teaches receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027]).
Although Kim discloses first and second data at start time, Kim does not explicitly disclose but Katayama discloses the controller updating the first unique data of the first control device on the basis of the acquired second unique data (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]. When the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Katayama into the invention of Kim for the purpose of providing a sharing system with improved convenience and a charging start control (Katayama [0006]). 
Although Kim-Katayama discloses extracting first unique data, second unique data and second control devices, Kim-Katayama do not explicitly discloses but Kurokawa discloses wherein: each of the plurality of second control devices manages unique data (Kurokawa teaches the control devices, however, may transmit and/or receive communication data through two or more distinct networks each having a control unit, in which case communication data, if collected from one field network alone (control devices is interpreted as plurality of second control devices [0004]), the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication (Kurokawa teaches when processor 102 of controller 10 processes the data first collecting function 101A, a communication recording list 36a containing a plurality of pieces of first time-appended data 150c is generated [0097]. First communication recording list 36a includes a serial number field 360, a time field 361, a transmission source address field 362, a reception source address field 363, a protocol field 364, a port field 365, and a data content field 366 [0099] Figs. 5, 6, and 7, that display information that was received and stored), and the extracted second unique data includes a plurality of unique data different from each other that is respectively stored by each of the plurality of second control devices at the time of previous data communication (Kurokawa teaches Second communication recording list 36b contains a plurality of pieces of second time-appended data 160c thus stored in storage 108 [0098]. Second communication recording list 36b illustrated in FIG. 7 has basically the same fields as in first communication recording list 36a described earlier. First communication recording list 36a and second communication recording list 36b are, however, different in that second communication recording list 36b contains a data type field 367 in place of reception source address field 363 of first communication recording list 36a. [0108] Figs. 5, 6, and 7, that display information that was received and stored).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kurokawa into the invention of Kim-Katayama for the purpose of collection of data needed to identify factors to identify the error-causing factors (Kurokawa [0009).
Re. claim 16, Kim-Katayama-Kurokawa teaches the personal information protection method according to claim 13, wherein the determining of approval of data communication of the first control device when the extracted first unique data is consistent with the extracted second unique data comprises checking whether all information included in the first unique data are consistent with all information included in second unique data corresponding thereto when the extracted first unique data includes a plurality of pieces of information, and determining approval of data communication of the first control device when all information included in the first unique data are consistent with all information included in second unique data corresponding thereto (Kim teaches receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information Proceeding with a charging process when the authentication succeeds [0019] [0019]).  
Re. claim 17, Kim-Katayama-Kurokawa teaches the personal information protection method according to claim 13, wherein the updating of the first unique data of the first control device on the (Kim teaches receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027]).
 Although Kim discloses first and second data at start time, Kim does not explicitly disclose but Katayama discloses updating the first unique data of the first control device on the basis of the acquired second unique data (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]. When the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Katayama into the invention of Kim for the purpose of providing a sharing system with improved convenience and a charging start control (Katayama [0006]).
Re. claim 20, Kim teaches a vehicle comprising: a personal information protection device further comprising: (Kim teaches preparing charging and authentication in a next-generation vehicle charging system used for environment-friendly vehicles such as electric vehicles (EV), plug-in EVs, and plug-in hybrid EVs. With regard to an EV charging system, there is a possibility that privacy information and/or financial information are applied to a controller installed in a vehicle [0003]), a communication unit connected to control devices of a vehicle for communication (Kim teaches an interface connecting with communication controller, wherein the interface uses a controller area network (CAN) communication in the EV [0026] Figs. 1 & 4 # 40 and 50); and a controller configured to determine whether to approve data communication of a control device that is configured to perform data communication with an outside device (Kim teaches receiving a start signal for charging the EV from an external charger or the communication controller [0022]. the communication controller 10 may transmit an authentication request signal to the charging controller 20 (S22) [0108]. the charging controller 20 may determine whether the authentication succeeds or not by comparing the second key information with first key information (S23) [0109]), wherein the controller is further configured to: extract, from a first control device, first unique data stored when previous last data communication is performed by the first control device with the outside device if the first control device is present among the control devices of the vehicle (Kim teaches the communication controller 10 may extract the second key information from a storage part, etc. (S64) [0142]. Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data), wherein the communication controller receives an authentication request from outside of the EV, and transmits the authentication request to a charging authentication apparatus installed in the EV [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027] (if the control is performing the action It is present for the vehicle)), extract second unique data stored when previous last data communication is performed by the first control device from each of a plurality of second control device other than the first control device (Kim teaches receiving second key information from a communication controller installed in the EV. Receiving third key information from the charging authentication apparatus (Second control device). Authenticating the third key information based on the second key information. Proceeding with a charging process when the authentication succeeds [0019]. The third key information may include key information identical to an identifier or a random number stored in at least one of a controller of the EV [0020]), determine approval of data communication of the first control device when the extracted first unique data is consistent with the extracted second unique data (Kim teaches receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information [0019]).
Although Kim discloses first and second data at start time, Kim does not explicitly disclose but Katayama discloses update the first unique data of the first control device on the basis of second unique data acquired from the second control device at a data communication start time (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]. When the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Katayama into the invention of Kim for the purpose of providing a sharing system with improved convenience and a charging start control (Katayama [0006]).
Although Kim-Katayama discloses extracting first unique data, second unique data and second control devices, Kim-Katayama do not explicitly discloses but Kurokawa discloses wherein: each of the plurality of second control devices manages unique data (Kurokawa teaches the control devices, however, may transmit and/or receive communication data through two or more distinct networks each having a control unit, in which case communication data, if collected from one field network alone (control devices is interpreted as plurality of second control devices [0004]), the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication (Kurokawa teaches when processor 102 of controller 10 processes the data first collecting function 101A, a communication recording list 36a containing a plurality of pieces of first time-appended data 150c is generated [0097]. First communication recording list 36a includes a serial number field 360, a time field 361, a transmission source address field 362, a reception source address field 363, a protocol field 364, a port field 365, and a data content field 366 [0099] Figs. 5, 6, and 7, that display information that was received and stored), and the extracted second unique data includes a plurality of unique data different from each other that is respectively stored by each of the plurality of second control devices at the time of previous data communication (Kurokawa teaches Second communication recording list 36b contains a plurality of pieces of second time-appended data 160c thus stored in storage 108 [0098]. Second communication recording list 36b illustrated in FIG. 7 has basically the same fields as in first communication recording list 36a described earlier. First communication recording list 36a and second communication recording list 36b are, however, different in that second communication recording list 36b contains a data type field 367 in place of reception source address field 363 of first communication recording list 36a. [0108] Figs. 5, 6, and 7, that display information that was received and stored).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kurokawa into the invention of Kim-Katayama for the purpose of collection of data needed to identify factors to identify the error-causing factors (Kurokawa [0009)
Claims 2, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347 hereinafter as Kim), Katayama et al. (US 20170182902 hereinafter as Katayama), Kurokawa (US 20210072730), and in further view of Outwater et al. (US 20120191242 hereinafter Outwater).
Re. claim 2, Kim-Katayama-Kurokawa teaches the personal information protection device according to claim 1, wherein, when the controller extracts the first unique data and the second unique data, the controller is configured to: check whether the first control device which intends to perform data communication with the outside device is present among the control devices of the vehicle (Kim teaches the communication controller 10 may extract the second key information from a storage part, etc. (S64) [0142]. Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data), wherein the communication controller receives an authentication request from outside of the EV, and transmits the authentication request to a charging authentication apparatus installed in the EV [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027] (if the control is performing the action It is present for the vehicle)).
Although Kim-Katayama-Kurokawa discloses first and second data, Kim-Katayama-Kurokawa do not explicitly disclose but Outwater discloses check whether there is an authentication certificate present for data communication when the first control device which intends to perform data communication with the outside device, and extract the first unique data and the second unique data if the authentication certificate is present (Outwater teaches charging station 111 can: a) compute the hash of the certificate portion from 701 to 702; b) decrypt the signature value 703 using the public key for server 305; and c) compare the results of a) and b). If they match, then the certificate may be trusted, whereas if they do not match, the certificate (or signature) has been accidentally damaged or deliberately altered and should not be trusted [0098]. Where the recipient chargers reply with their charger identity, which is then compared to those listed in the certificate. A match represents an appropriate charging station being found [0099]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Outwater into the invention of Kim-Katayama-Kurokawa for the purpose of to make communication available wherever needed and improves security by securely trust the data (Outwater [0004] [0059]).
Re. claim 14, Kim-Katayama-Kurokawa teaches the personal information protection method according to claim 13, wherein the extracting of the first unique data stored when previous last data communication is performed from the first control device comprises: the controller checking whether the first control device which intends to perform data communication with the outside device is present among the control devices of the vehicle(Kim teaches the communication controller 10 may extract the second key information from a storage part, etc. (S64) [0142]. Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data), wherein the communication controller receives an authentication request from outside of the EV, and transmits the authentication request to a charging authentication apparatus installed in the EV [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027] (if the control is performing the action It is present for the vehicle)).
Although Kim-Katayama-Kurokawa discloses first and second data, Kim-Katayama-Kurokawa do not explicitly disclose but Outwater discloses the controller checking whether there is an authentication certificate present for data communication when the first control device which intends to perform data communication with the outside device; and69OPP-HK-2018-0014-US-00 (15438-757) the controller extracting the first unique data stored when (Outwater teaches charging station 111 can: a) compute the hash of the certificate portion from 701 to 702; b) decrypt the signature value 703 using the public key for server 305; and c) compare the results of a) and b). If they match, then the certificate may be trusted, whereas if they do not match, the certificate (or signature) has been accidentally damaged or deliberately altered and should not be trusted [0098]. Where the recipient chargers reply with their charger identity, which is then compared to those listed in the certificate. A match represents an appropriate charging station being found [0099]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Outwater into the invention of Kim-Katayama for the purpose of to make communication available wherever needed and improves security by securely trust the data (Outwater [0004] [0059]).
Re. claim 18. Kim teaches a personal information protection method of a personal information protection device for vehicles including a controller configured to determine whether to approve data communication of a charging control device that is configured to perform data communication with an external charger, the personal information protection method comprising: the controller checking whether the charging control device of a vehicle is connected to an external charger for data communication (Kim teaches receiving a start signal for charging the EV from an external charger or the communication controller [0022]. The communication controller 10 may transmit an authentication request signal to the charging controller 20 (S22) [0108]. the charging controller 20 may determine whether the authentication succeeds or not by comparing the second key information with first key information (S23) [0109]); the controller extracting second unique data stored when previous last data communication is performed by the charging control device from a plurality if control device other than the charging control device (Kim teaches receiving second key information from a communication controller installed in the EV. Receiving third key information from the charging authentication apparatus. Authenticating the third key information based on the second key information [0019]. The third key information may include key information identical to an identifier or a random number stored in at least one of a controller of the EV [0020]); the controller checking whether the extracted first unique data is consistent with the extracted second unique data (Kim teaches receiving second key information from a communication controller installed in the EV. Receiving third key information from the charging authentication apparatus. Authenticating the third key information based on the second key information. Proceeding with a charging process when the authentication succeeds [0019]); the controller determining that the current state is a normal condition and determining approval of data communication of the charging control device when the extracted first unique data is consistent with the extracted second unique data (Kim teaches proceeding with a charging process when the authentication succeeds [0019]).
Although Kim discloses first and second data at start time, Kim does not explicitly disclose but Katayama discloses the controller acquiring second unique data from the plurality of control devices other than the charging control device upon determination of approval of data communication of the charging control device (Katayama teaches first determination processing of determining a charging standard on the basis of the vehicle information associated with the identification information when the authentication succeeds [0007]); the controller updating the first unique data of the charging control device on the basis of the acquired second unique data (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]); and the controller controlling the charging control device to perform data communication with the external charger to start charging when the first unique data has been updated (Katayama teaches when the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Katayama into the invention of Kim for the purpose of providing a sharing system with improved convenience and a charging start control (Katayama [0006]).
Although Kim-Katayama discloses extracting first unique data, second unique data and second control devices, Kim-Katayama do not explicitly discloses but Kurokawa discloses wherein: each of the plurality of second control devices manages unique data (Kurokawa teaches the control devices, however, may transmit and/or receive communication data through two or more distinct networks each having a control unit, in which case communication data, if collected from one field network alone (control devices is interpreted as plurality of second control devices [0004]), the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication (Kurokawa teaches when processor 102 of controller 10 processes the data first collecting function 101A, a communication recording list 36a containing a plurality of pieces of first time-appended data 150c is generated [0097]. First communication recording list 36a includes a serial number field 360, a time field 361, a transmission source address field 362, a reception source address field 363, a protocol field 364, a port field 365, and a data content field 366 [0099] Figs. 5, 6, and 7, that display information that was received and stored), and the extracted second unique data includes a plurality of unique data different from each other that is respectively stored by each of the plurality of second control devices at the time of previous data communication (Kurokawa teaches Second communication recording list 36b contains a plurality of pieces of second time-appended data 160c thus stored in storage 108 [0098]. Second communication recording list 36b illustrated in FIG. 7 has basically the same fields as in first communication recording list 36a described earlier. First communication recording list 36a and second communication recording list 36b are, however, different in that second communication recording list 36b contains a data type field 367 in place of reception source address field 363 of first communication recording list 36a. [0108] Figs. 5, 6, and 7, that display information that was received and stored).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kurokawa into the invention of Kim-Katayama for the purpose of collection of data needed to identify factors to identify the error-causing factors (Kurokawa [0009).
Although Kim-Katayama-Kurokawa discloses first and second data, Kim-Katayama-Kurokawa do not explicitly disclose but Outwater discloses the controller checking whether there is an authentication certificate related to a vehicle charging service when the charging control device of the vehicle is connected to an external charger for data communication (Outwater teaches charging station 111 can: a) compute the hash of the certificate portion from 701 to 702; b) decrypt the signature value 703 using the public key for server 305; and c) compare the results of a) and b). If they match, then the certificate may be trusted, whereas if they do not match, the certificate (or signature) has been accidentally damaged or deliberately altered and should not be trusted [0098]);71OPP-HK-2018-0014-US-00 (15438-757) the controller extracting first unique data stored when previous last data communication is performed from the charging control device when the authentication certificate is present (Outwater teaches  where the recipient chargers reply with their charger identity, which is then compared to those listed in the certificate. A match represents an appropriate charging station being found [0099]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Outwater into the invention (Outwater [0004] [0059]).
Claims 3, 4, 10, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347 hereinafter as Kim) in view of Katayama et al. (US 20170182902 hereinafter as Katayama), Kurokawa (US 20210072730), and in further view of Lee et al. (US 20190275907 hereinafter as Lee).
Re. claim 3, Kim-Katayama-Kurokawa teach the personal information protection device according to claim 1, Kim-Katayama-Kurokawa do not explicitly disclose but Lee discloses wherein, when the controller extracts the first unique data, the controller is configured to check a service type for data communication and extract the first unique data according to the checked service type (Lee teaches The GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. the application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Lee into the invention of Kim-Katayama-Kurokawa for the purpose of a national energy application efficiency (Lee [0029]).
Re. claim 4, Kim-Katayama-Kurokawa-Lee teach the personal information protection device according to claim 3, Kim-Katayama-Kurokawa do not explicitly disclose but Lee discloses wherein, when (Lee teaches The GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. The application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Lee into the invention of Kim-Katayama-Kurokawa for the purpose of a national energy application efficiency (Lee [0029]).
Re. claim 10, Kim-Katayama-Kurokawa teach the personal information protection device according to claim 9, Kim-Katayama-Kurokawa do not explicitly disclose but Lee discloses wherein, when the controller acquires second unique data corresponding to a data communication start time from the second control device, the controller is configured to acquire second unique data selected from among charging state information, driving record information, time information and GPS information of the vehicle corresponding to the data communication start time, when the approved data communication is data communication related to a vehicle charging service (Lee teaches The GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. the application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Lee into the invention of Kim-Katayama-Kurokawa for the purpose of a national energy application efficiency (Lee [0029]).  
Re. claim 15, Kim-Katayama-Kurokawa teach the personal information protection method according to claim 13, Kim-Katayama-Kurokawa do not explicitly disclose but Lee discloses wherein the extracting of the first unique data stored when previous last data communication is performed from the first control device comprises: checking a service type for data communication; and extracting the first unique data according to the checked service type (Lee teaches The GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. the application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Lee into the invention of Kim-Katayama-Kurokawa for the purpose of a national energy application efficiency (Lee [0029]).
Re. claim 19, Kim-Katayama-Kurokawa teach the personal information protection method according to claim 18, Kim-Katayama-Kurokawa do not explicitly disclose but Lee discloses wherein the extracting of the first unique data 72OPP-HK-2018-0014-US-00 (15438-757) comprises extracting first unique data selected from among charging state information, driving record information, time information and GPS information of the vehicle, and the extracting of the second unique data comprises extracting the second unique data by acquiring charging state information of the vehicle stored when previous last data communication is performed from a battery (Lee teaches making the battery of the charger be supplied with charging power, with which the electric vehicle will be charged, from the charging station, wherein the supply of the charging power is performed in a time slot during which power consumption is low [0020]. The GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. the application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]. Information related to charting states may be transmitted to the terminal apparatus 300, the server 400, etc. through the communicator 120 of the charger 100 or the communicator 220 of the power receiving module 210, so that a user can monitor the information through the application of the terminal apparatus 300. The application installed in terminal apparatus 300 may further notify a user of charging expenses or the like information based on the received information about the charging states [0246]); related control device among control devices other than the charging control device, acquiring driving record information of the vehicle stored when previous last data communication is performed from a driving record related control device among control devices other than the charging control device, and acquiring time information and GPS information of the vehicle stored when previous last data communication is performed from a navigation related control device among control devices other than the charging control device (Lee teaches The GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. the application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Lee into the invention of Kim-Katayama-Kurokawa for the purpose of a national energy application efficiency (Lee [0029]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347 hereinafter as Kim) in view of Katayama et al. (US 20170182902 hereinafter as Katayama),  .
Re. claim 5, Kim-Katayama-Kurokawa-Lee teach the personal information protection device according to claim 3, wherein, when the controller extracts the first unique data according to the checked service type. Kim-Katayama-Kurokawa-Lee do not explicitly disclose but Mannan discloses the controller is configured to extract first unique data selected from among diagnostic trouble codes (DTC) information, diagnosed control device information, time information and GPS information of the vehicle, when the service type is a vehicle diagnosis service (Mannan teaches Each allocation pool is associated with a service type from a plurality of service types [0007]. The details include the pick-up location, the drop-off location, a time of travel, the service type and the like. In one scenario, the pick-up location may be the current location of the customer 114. In such a scenario, the customer device 112 tracks the current location of the customer 114 by way of a navigation system, such as a global positioning system ( GPS) and automatically enters the pick-up location for the ride request[0028]. The data processing device 210 transmits diagnostic codes such as Diagnostic Trouble Codes ( DTC) that are based on the values of the parameters as part of the diagnostic data along with the vehicle identification number of the first vehicle 110a [0031].  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Mannan into the invention of Kim-Katayama-Kurokawa-Lee for the purpose of specifies the priority levels associated with the parameters and to predict and/or prevent vehicle breakdown (Mannan [0004][0031]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347 hereinafter as Kim) in view of Katayama et al. (US 20170182902 hereinafter as Katayama),  Kurokawa (US 20210072730), Lee et al. (US 20190275907 hereinafter as Lee), and in further view of Bauschert et al. (Us 20100071068 hereinafter as 20100071068 hereinafter as Bauschert).
(Bauschert teaches the media contents available in peer-to-peer networks or file sharing services, which are to be understood to mean audio and/or video contents [0008]. The hash keys detected by the computer CRAW are therefore used to load data packets with one or more hash keys from the communication network IN [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Bauschert into the invention of Kim-Katayama-Kurokawa-Lee for the purpose of loading the desired content (Bauschert [0008]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347 hereinafter as Kim) in view of Katayama et al. (US 20170182902 hereinafter as Katayama), Kurokawa (US 20210072730), and in further view of Mannan et al. (Us 20190251762 hereinafter as Mannan).
Re. claim 11, Kim-Katayama-Kurokawa teach the personal information protection device according to claim 9. Kim-Katayama do not explicitly disclose but Mannan discloses wherein, when the controller acquires second unique data corresponding to a data communication start time from the plurality of second control devices, the controller is configured to acquire second unique data selected from among DTC information, diagnosed control device information, time information and GPS information of the vehicle corresponding to the data communication start time, when the approved data communication is data communication related to a vehicle diagnosis service (Mannan teaches Each allocation pool is associated with a service type from a plurality of service types [0007]. The details include the pick-up location, the drop-off location, a time of travel, the service type and the like. In one scenario, the pick-up location may be the current location of the customer 114. In such a scenario, the customer device 112 tracks the current location of the customer 114 by way of a navigation system, such as a global positioning system ( GPS) and automatically enters the pick-up location for the ride request[0028]. The data processing device 210 transmits diagnostic codes such as Diagnostic Trouble Codes ( DTC) that are based on the values of the parameters as part of the diagnostic data along with the vehicle identification number of the first vehicle 110a [0031].  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Mannan into the invention of Kim-Katayama-Kurokawa for the purpose of specifies the priority levels associated with the parameters and to predict and/or prevent vehicle breakdown (Mannan [0004][0031]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347 hereinafter as Kim) in view of Katayama et al. (US 20170182902 hereinafter as Katayama), Kurokawa (US 20210072730), and in further view of Bauschert et al. (Us 20100071068 hereinafter as 20100071068 hereinafter as Bauschert).
Re. claim 12, Kim-Katayama-Kurokawa teach the personal information protection device according to claim 9. Kim-Katayama-Kurokawa do not explicitly disclose but Bauschert discloses wherein, when the controller acquires second unique 67OPP-HK-2018-0014-US-00 (15438-757) data corresponding to a data communication start time from the plurality of second control devices, the controller is configured to acquire second unique data selected from among checksum information about data finally downloaded at the data communication start time, when the approved data communication is data communication related to a music and video service  (Bauschert teaches the media contents available in peer-to-peer networks or file sharing services, which are to be understood to mean audio and/or video contents [0008]. The hash keys detected by the computer CRAW are therefore used to load data packets with one or more hash keys from the communication network IN [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Bauschert into the invention of Kim-Katayama-Kurokawa for the purpose of loading the desired content (Bauschert [0008]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alrabady (US 20100211770) discloses protecting private data on a vehicle.
Reynders (US 20170171178) discloses an automotive IoT device to be integrated within a vehicle of a user; an IoT service comprising IoT device authentication and management logic to authenticate the identity of the automotive IoT device integrated within the vehicle; an Internet of Things (IoT) hub to be communicatively coupled to a gas pump or charging station, the IoT hub to establish a communication channel with the IoT service, the IoT hub further comprising a local wireless communication interface to establish a local wireless communication channel with the automotive IoT device, the automotive IoT device to establish a secure communication channel with the IoT service through the IoT hub; the IoT service to authenticate the automotive IoT device and responsively transmit a command to the IoT hub authorizing use of the gas pump or charging station
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436     

/KENDALL DOLLY/Primary Examiner, Art Unit 2436